08/02/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


                DANIEL H. JONES v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Sullivan County
       Nos. S52468, S53124, S53126, and S53127   James F. Goodwin, Judge


                            No. E2017-02026-CCA-R3-CO


The pro se Appellant, Daniel H. Jones, appeals from the Sullivan County Criminal
Court’s order denying his motion for declaratory relief. Tenn. Code Ann. § 29-14-
102(a). The State has filed a motion requesting that this court affirm the trial court’s
denial of relief pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal
Appeals. Following our review, we conclude that the State’s motion is well-taken and
affirm the judgment of the Sullivan County Criminal Court.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

NORMA MCGEE OGLE, J., delivered the opinion of the Court, in which JAMES CURWOOD
WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Daniel H. Jones, Only, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant
Attorney General; and Barry P. Staubus, District Attorney General, for the appellee, State
of Tennessee.

                             MEMORANDUM OPINION

                                I. Factual Background

       The procedural history of the challenged judgments was summarized in this
court’s 2015 opinion affirming the trial court’s denial of the Appellant’s motion to
correct illegal sentences. See Tenn. R. Crim. P. 36.1.

            In August of 2008, Defendant was convicted of possession of .5
      grams or more of cocaine with the intent to sell in Case Number S53,124.
Defendant was sentenced to eleven years in incarceration as a Range I,
standard offender for this conviction. Defendant filed a direct appeal of this
conviction. This Court found that the evidence was sufficient and that the
trial court did not abuse its discretion in admitting the evidence. See State
v. Daniel H. Jones, No. E2010-00016-CCA-R3-CD, 2011 WL 2347711, at
*1 (Tenn.Crim.App. June 6, 2011), perm. app. denied (Tenn. Sept. 21,
2011) (“Jones I ”).1

       On the same day in 2008 that the trial court sentenced Defendant in
Case Number S53,124, Defendant pled guilty in three additional cases. In
Case Number S52,468, Defendant pled guilty to one count of aggravated
assault, a Class C felony. In Case Number S53,126, Defendant pled guilty
to one count of possession of .5 grams or more of cocaine for sale, a Class
B felony; one count of drug paraphernalia, a Class A misdemeanor; and one
count of maintaining a dwelling where drugs are used or sold, a Class D
felony. In Case Number S53,127, Defendant pled guilty to possession of
cocaine for sale, a Class C felony. For all felony offenses, Defendant was
sentenced as a Range I, standard offender.

       Pursuant to the plea agreement, Defendant was sentenced, in Case
Number S52,468, to a sentence of four years for aggravated assault; in Case
Number S53,126, to sentences of twelve years for possession with intent to
sell, eleven months and twenty-nine days for possession of drug
paraphernalia, and two years for maintaining a dwelling where drugs are
used or sold; and in Case Number S53,127, to a sentence of four years for
possession with intent to sell. Id. The sentences in each case were ordered
to be served consecutively, with the sentences in Case Number S53,126
running concurrently with each other, for a total effective sentence of
twenty years as a Range I, standard offender. Id. This effective twenty-
year sentence was ordered to be served consecutively to the eleven-year
sentence in Case Number S53,124, for a total sentence of thirty-one years.
See State v. Daniel Henderson Jones, No. E2009-00182-CCA-R3-CD, 2010
WL 2812621, at *1 (Tenn.Crim.App. July 16, 2010), perm. app. denied
(Tenn. Nov. 12, 2010) (“Jones II ”).2

        Defendant filed a motion for reduction of sentence, in which he
alleged that the total length of his sentences exceeded the sentencing range
for a Range I, standard offender for a single Class B felony. Id. This Court
determined that “the sentences were imposed pursuant to a plea agreement,
and . . . all elements of the sentencing decision were agreed to by the parties
and not open to consideration by the trial court.” Id. at *3. Because “no
new developments” had occurred, this Court determined in Jones II that the


                                      2
       trial court did not abuse its discretion in denying Defendant's motion for
       reduction of sentence. Id.

               . . . . . On October 2, 2014, Defendant filed a motion for correction
       of an illegal sentence pursuant to Rule 36.1 of the Tennessee Rules of
       Criminal Procedure (“the Rule”). Accompanying the motion were an
       affidavit and memorandum of law. Defendant argued that his sentence was
       “beyond the range of his punishment . . . for his class of offense.” In other
       words, he complains that he was sentenced to more than twelve years as a
       Range I, standard offender for a Class B felony. The trial court dismissed
       the motion without a hearing and without appointment of counsel, finding
       as follows:

           None of [Defendant’s] class B felony convictions are for more than
           twelve years. [Defendant] has failed to state a colorable claim as to
           his assertion. The length of sentence in each of [Defendant’s]
           cases is authorized by statute. [Defendant] did not receive a
           sentence outside of Range I for any class of felony for which he
           was convicted.
           [Defendant] also makes vague assertions that he did not understand
           his sentence or that he believed he was being sentenced as a
           mitigated offender. However the guilty plea acceptance form
           belies these assertions because it clearly outlines the length of the
           agreed sentence as well as the range of punishment. . . .

State v. Daniel H. Jones, No. E2014-02463-CCA-R3-CD, 2015 WL 4505959, at *1-2
(Tenn. Crim. App. July 24, 2015) (footnotes omitted), perm. app. denied (Tenn. Oct. 16,
2015). This court affirmed the trial court’s denial of relief, concluding that the Appellant
failed to state a colorable claim for Rule 36.1 relief. Id. at *3.

       On July 28, 2017, the appellant filed in the Sullivan County Criminal Court a
“Request for Declaration of Rights,” citing Tennessee Code Annotated section 29-14-
102(a), the Declaratory Judgment Act. Although the claims asserted are ambiguous, the
appellant sought relief from his judgments based upon allegations of double jeopardy
violations and, once again, a claim of illegal sentencing. The appellant also sought
damages totaling $300,000 in his request. On September 18, 2017, the trial court
summarily denied relief, ruling that declaratory relief was not an appropriate method to
challenge sentencing judgments. The appellant filed a timely notice of appeal to this
court.


                                       II. Analysis


                                             3
       The State argues that the action is barred by the doctrine of sovereign immunity.
In considering a claim brought pursuant to the Declaratory Judgment Act, this court has
observed that

              . . . . Article I, section 17 of the Tennessee Constitution provides,
       “Suits may be brought against the State in such manner and in such courts
       as the Legislature may by law direct. The traditional construction of the
       clause is that suits cannot be brought against the State unless explicitly
       authorized by statute.” Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827,
       849 (Tenn. 2008). Tennessee Code Annotated section 20-13-102 (2009)
       further provides: “No court in the state shall have any power, jurisdiction,
       or authority to entertain any suit against the state, or against any officer of
       the state acting by authority of the state, with a view to reach the state, its
       treasury, fund, or property. . . .”

James Henry Dellinger v. State, No. E2013-02094-CCA-R3-ECN, 2015 WL 4931576, at
*14 (Tenn. Crim. App. Aug. 18, 2015).

        In this matter, the Appellant challenges the imposition of sentences in his original
guilty-pleaded convictions, seeking a declaration that the sentences are illegal, in addition
to monetary damages. “[B]ecause the [Appellant’s] declaratory judgment action was not
raised as a facial constitutional challenge to enjoin a state official from enforcing an
unconstitutional statute,” the Appellant is not entitled to relief. Id. Furthermore, the trial
court correctly ruled that the Appellant cannot seek declaratory relief to challenge the
length of his sentence. “The remedies of declaratory judgment, injunctive relief, civil
rights remedies and mandamus cannot be used by an accused to challenge the length of
his sentence.” Herman Dezurn v. Wade Mathney, C.C.A. No. 88-225-III, 1989 WL
14155, at *1 (Tenn. Crim. App., at Nashville, Feb. 24, 1989), perm. app. denied (Tenn.
June 5, 1989); see also Joby Lee Teal v. The Criminal Court of Shelby County,
Tennessee, et al., No. W2011-02126-CCA-R3-CO, 2012 WL 2131108 (Tenn. Crim.
App., at Jackson, June 13, 2012).

                                       III. Conclusion

      Accordingly, we affirm the judgment of the Sullivan County Criminal Court
pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.



                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE



                                              4